Case 2:18-cv-00462-JRG Document 24 Filed 02/27/19 Page 1 of 3 PageID #: 208



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

SUPER INTERCONNECT                          )
TECHNOLOGIES LLC,                           )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )
                                            )
                                            )
HUAWEI DEVICE CO. LTD., ET AL               )       Civil Action No. 2:18-cv-00462-JRG
                                            )       LEAD CASE
                                            )
                                            )
GOOGLE LLC,                                 )       Civil Action No. 2:18-cv-00463-JRG
                                            )
              Defendants.                   )       JURY TRIAL DEMANDED
                                            )


                       NOTICE OF APPEARANCE OF COUNSEL


TO THE HONORABLE COURT:

       Defendant Google LLC (“Google”) hereby notifies the Court that David S. Almeling of

O’Melveny & Myers LLP, Two Embarcadero Center, 28th Floor, San Francisco, California

94111 makes a formal entry of appearance in the above-styled and numbered cause as counsel

for Google. The undersigned counsel requests a copy of all pleadings, discovery,

correspondence and orders be sent to him.




                                                1
Case 2:18-cv-00462-JRG Document 24 Filed 02/27/19 Page 2 of 3 PageID #: 209




DATED: February 27, 2019

                           By /s/ David S. Almeling
                              J. Mark Mann
                              State Bar No. 12926150
                              mailto:mark@themannfirm.com
                              G. Blake Thompson
                              State Bar No. 24042033
                              blake@themannfirm.com
                              MANN | TINDEL | THOMPSON
                              300 West Main Street
                              Henderson, Texas 75652
                              (903) 657-8540
                              (903) 657-6003 (fax)

                              Darin W. Snyder (Pro Hac Vice)
                              dsnyder@omm.com
                              Luann L. Simmons (Pro Hac Vice)
                              lsimmons@omm.com
                              David S. Almeling (Pro Hac Vice)
                              dalmeling@omm.com
                              Mark Liang (Pro Hac Vice)
                              mliang@omm.com
                              Boris Mindzak (Pro Hac Vice)
                              bmindzak@omm.com
                              Eric Su (Pro Hac Vice)
                              esu@omm.com
                              O’MELVENY & MYERS LLP
                              Two Embarcadero Center, 28th Floor
                              San Francisco, California 94111-3823
                              Tel: (415) 984-8700
                              Fax: (415) 984-8701

                             Attorneys for Defendant Google LLC




                                       2
 Case 2:18-cv-00462-JRG Document 24 Filed 02/27/19 Page 3 of 3 PageID #: 210



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document on February 27,

2019.

                                          /s/ David S. Almeling __________________
                                             David S. Almeling




                                             3
